Citation Nr: 1607536	
Decision Date: 02/26/16    Archive Date: 03/04/16

DOCKET NO.  15-14 217A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUES

1.  Entitlement to an initial rating in excess of 30 percent for disequilibrium.  

2.  Entitlement to a rating in excess of 30 percent for paralysis of the 7th cranial nerve.  

3.  Entitlement to an initial evaluation in excess of 10 percent for left fifth cranial neuropathy secondary to shrapnel wounds, left face.  

4.  Entitlement to an evaluation in excess of 10 percent for hearing loss, left ear.  

5.  Entitlement to an evaluation in excess of 10 percent for tinnitus.  

6.  Entitlement to an evaluation in excess of 10 percent for scars of the head, face, or neck with pigmentation of the face; residuals of shell fragment wound (SFW).  

7.  Entitlement to an initial (compensable) rating for traumatic brain injury (TBI).  

8.  Entitlement to an initial (compensable) rating for hyposmia.  

9.  Entitlement to a compensable rating for perforation of the left tympanic membrane.  

10.  Entitlement to a compensable rating for a healed left thigh scar.  

11.  Entitlement to a compensable rating for residuals of SFW with retained foreign body (RFB) of the lateral wall of the left orbit.  

12.  Entitlement to a compensable rating for loss of sense of taste.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

T. Hal Smith, Counsel


INTRODUCTION

The Veteran served on active duty from March 1943 to December 1945.  

These matters are before the Board of Veterans' Appeals (Board) on appeal from a January 2012 rating decision of the Louisville, Kentucky, Regional Office (RO) of the Department of Veterans Affairs (VA), which originally had jurisdiction over this appeal.  Jurisdiction over this case was transferred to the RO in St. Petersburg, Florida, which forwarded the appeal to the Board.  

This appeal was processed using the Veterans Benefits Management System (VBMS).  Accordingly, any future consideration of this appellant's case should take into consideration the existence of this electronic record.  In addition to the VBMS file, there is a Virtual VA paperless claims file associated with the Veteran's claims.  


FINDING OF FACT

The Veteran died in January 2016 during the pendency of this appeal.  


CONCLUSION OF LAW

Due to the death of the appellant, the Board has no jurisdiction to adjudicate the merits of this appeal at this time.  38 U.S.C.A. § 7104(a) (West 2014); 38 C.F.R. § 20.1302 (2015).  


REASONS AND BASES FOR FINDING AND CONCLUSION

Unfortunately, the appellant died during the pendency of the appeal.  As a matter of law, appellants' claims do not survive their deaths.  Zevalkink v. Brown, 102 F.3d 1236, 1243-44 (Fed. Cir. 1996); Smith v. Brown, 10 Vet. App. 330, 333-34 (1997); Landicho v. Brown, 7 Vet. App. 42, 47 (1994).  This appeal on the merits has become moot by virtue of the death of the appellant and must be dismissed for lack of jurisdiction.  See 38 U.S.C.A. § 7104(a) (West 2014); 38 C.F.R. § 20.1302 (2015).

In reaching this determination, the Board intimates no opinion as to the merits of this appeal or to any derivative claim brought by a survivor of the Veteran.  38 C.F.R. § 20.1106 (2015).  

The Board's dismissal of this appeal does not affect the right of an eligible person to file a request to be substituted as the appellant for purposes of processing the claim to completion.  Such request must be filed not later than one year after the date of the appellant's death.  See 38 U.S.C.A. § 5121A (West 2014); 38 C.F.R. § 3.1010(b) (2015).  A person eligible for substitution includes "a living person who would be eligible to receive accrued benefits due to the claimant under section 5121(a) of this title ...."  38 U.S.C.A. § 5121A (West 2014); see 38 C.F.R. § 3.1010(a) (2015).  An eligible party seeking substitution in an appeal that has been dismissed by the Board due to the death of the claimant should file a request for substitution with the VA office from which the claim originated (listed on the first page of this decision).  38 C.F.R. § 3.1010(b) (2015).  


ORDER

The appeal is dismissed.  



____________________________________________
BARBARA B. COPELAND
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


